  Case 7:20-cv-00326-JPJ Document 15 Filed 10/06/20 Page 1 of 6 Pageid#: 80




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ROANOKE DIVISION

GENTRY LOCKE RAKES &                            )
MOORE, LLP,                                     )
                                                )
                  Plaintiff,                    )     Case No. 7:20CV00326
                                                )
v.                                              )     OPINION AND ORDER
                                                )
PRIDE CONSTRUCTION, LLC,                        )     By: James P. Jones
                                                )     United States District Judge
                  Defendant.                    )

    Melissa W. Robinson and Johneal M. White, GLENN ROBINSON CATHEY
MEMMER & SKAFF PLC, Roanoke, Virginia, for Plaintiff; Michael C. Whitticar,
NOVA IP LAW, PLLC, Gainesville, Virginia, for Defendant.

      The defendant moves to dismiss the First Amended Complaint for lack of

subject-matter jurisdiction. Because the First Amended Complaint sufficiently

alleges the complete diversity of the parties and an amount in controversy above

$75,000 this court has jurisdiction under 28 U.S.C. § 1332. The motion is denied.

                                          I.

      Plaintiff, Gentry Locke Rakes & Moore, LLP (“Gentry Locke”) is a law firm

that brings state law claims against the defendant, its former client, Pride

Construction, LLP (“Pride”) for unpaid legal services after representing the

defendant in an arbitration and insurance claim related to a construction project. The

First Amended Complaint alleges that this court has diversity subject-matter

jurisdiction under 28 U.S.C. § 1332.
  Case 7:20-cv-00326-JPJ Document 15 Filed 10/06/20 Page 2 of 6 Pageid#: 81




      To support diversity jurisdiction, the First Amended Complaint alleges that

Gentry Locke is a limited liability partnership and Virginia citizen, because its

partners are citizens and domiciliaries of Virginia. First Am. Compl. 1, ECF No. 11.

The defendant on the other hand, is allegedly a limited liability company and

Tennessee citizen, because its two members are citizens and domiciliaries of

Tennessee. Id.

      The defendant moved to dismiss the First Amended Complaint under Federal

Rule of Civil Procedure 12(b)(6), arguing that the First Amended Complaint fails to

adequately allege subject-matter jurisdiction, because it does not list the “identities

of the member or members of the defendant limited liability company.” Mem. Supp.

Mot. Dismiss 1, ECF No. 13.1 The court construes this as a facial challenge to

subject-matter jurisdiction, because it essentially claims that the First Amended

Complaint “fails to allege facts upon which subject matter jurisdiction can be based.”

See Kerns v. United States, 585 F.3d 187, 192 (4th Cir. 2009) (explaining the

distinction between a facial and factual challenge to subject-matter jurisdiction).

The motion has been briefed and is ripe for review.




      1
         A motion under Federal Rule of Civil Procedure 12(b)(1) is the proper mechanism
to challenge subject-matter jurisdiction rather defendant’s motion under 12(b)(6).
                                           2
  Case 7:20-cv-00326-JPJ Document 15 Filed 10/06/20 Page 3 of 6 Pageid#: 82




                                          II.

      A motion to dismiss for lack of subject-matter jurisdiction challenges the

court's “statutory or constitutional power to adjudicate the case.” Steel Co. v.

Citizens for a Better Env't, 523 U.S. 83, 89 (1998) (emphasis omitted). A federal

court “must determine that it has subject-matter jurisdiction over the case before it

can pass on the merits of that case.” Constantine v. Rectors & Visitors of George

Mason Univ., 411 F.3d 474, 479–80 (4th Cir. 2005). The plaintiff, as the party

invoking this court’s jurisdiction bears the burden of establishing that this court has

subject-matter jurisdiction in this action. Steel Co., 523 U.S. at 104; Evans v. B.F.

Perkins Co., 166 F.3d 642, 647 (4th Cir. 1999). When, as here, a defendant facially

challenges the sufficiency of the allegations to support subject-matter jurisdiction,

“the trial court must apply a standard patterned on Rule 12(b)(6) and assume the

truthfulness of the facts alleged.” Kerns, 585 F.3d at 193.

                                         III.

      The Constitution states that “[t]he judicial Power shall extend” to cases and

controversies “between Citizens of different States.” U.S. Const. art. III, § 2.

Similarly, 28 U.S.C. § 1332(a) grants federal courts subject-matter jurisdiction to

decide cases if two conditions are met: (1) the parties are “citizens of different

States” and (2) “the matter in controversy exceeds the sum or value of $75,000.”




                                          3
  Case 7:20-cv-00326-JPJ Document 15 Filed 10/06/20 Page 4 of 6 Pageid#: 83




      There are different rules to determine a person or entity’s citizenship for

diversity purposes.    Unincorporated associations like partnerships and limited

liability companies are citizens of each state where their partners or members are

citizens. Carden v. Arkoma Assocs., 494 U.S. 185, 195 (1990) (a partnership takes

the citizenship of all members.); Cent. W. Va. Energy Co. v. Mountain State Carbon,

LLC, 636 F.3d 101, 103 (4th Cir. 2011) (stating, “the citizenship of a limited liability

company . . . is determined by the citizenship of all of its members.”). A corporation

is a citizen of “any State by which it has been incorporated and of the State where it

has its principal place of business.” Lincoln Prop. Co. v. Roche, 546 U.S. 81, 94

(2005). Lastly, a natural person is a citizen of the state in which he or she is

domiciled. Axel Johnson, Inc. v. Carroll Carolina Oil Co., 145 F.3d 660, 663 (4th

Cir.1998).

      Federal Rule of Civil Procedure 8(a) requires a complaint to contain “a short

and plain statement of the grounds for the court’s jurisdiction.”             “[W]here

jurisdiction depends upon the citizenship of the parties, such citizenship, or the facts

which in legal intendment constitute it should be distinctively and positively averred

in the pleadings, or should appear affirmatively with equal distinctness in other parts

of the record.” Anderson v. Watts, 138 U.S. 694, 702 (1891). In other words, Rule

8(a) simply requires that the parties “citizenship must be affirmatively and

unambiguously alleged in the complaint, and the pleader must identify specifically


                                           4
  Case 7:20-cv-00326-JPJ Document 15 Filed 10/06/20 Page 5 of 6 Pageid#: 84




in which state in the United States each party has citizenship.” 13E Charles Alan

Wight, Arthur R. Miller & Edward H. Cooper, Federal Practice and Procedure §

3611 (3d ed. 2009) (citing Anderson, 138 U.S. at 702).

      Here, the First Amended Complaint positively avers complete diversity,

because it alleges that the plaintiff is a citizen of Virginia, and the defendant is a

citizen of Tennessee. Gentry Locke is a Virginia citizen because its partners “are

citizens and residents of the Commonwealth of Virginia.” First Am. Compl. 1, ECF

No. 11; Carden, 494 U.S. at 195. Pride is a Tennessee citizen because it has “two

members, both of whom are citizens, residents, and domiciles of the State of

Tennessee.” First Am. Compl. 1, ECF No. 11 (emphasis added); Cent. W. Va.

Energy Co., 636 F.3d at 103. The court must accept these allegations as true at this

stage. Kerns, 585 F.3d at 193.

      Pride’s argument that the First Amended Complaint does not identify its

members is of no avail here. The allegation that Pride’s members are natural persons

domiciled in Tennessee is sufficient to conclude that Pride is a Tennessee citizen. 2




      2
          The pronoun “whom” in the First Amended Complaint indicates that Pride’s
members are natural persons. Who, Merriam-Webster, at https://www.merriam-
webster.com/dictionary/who (last visited Oct. 1, 2020) (stating, “In current
usage that refers to persons or things, which chiefly to things and rarely to subhuman
entities, who chiefly to persons and sometimes to animals.”). A limited liability company
comprised of only natural persons is a citizen of the state(s) where those persons are
domiciled. See Cent. W. Va. Energy Co., 636 F.3d at 103; Axel Johnson, Inc. 145 F.3d at
663.
                                           5
  Case 7:20-cv-00326-JPJ Document 15 Filed 10/06/20 Page 6 of 6 Pageid#: 85




Any further identification, such as the names of Pride’s members, are not necessary

to identify Pride’s citizenship and do not aid the Court in doing so.

      Additionally, the First Amended Complaint alleges that Gentry seeks to

recover at least $130,851.52, First Am. Compl. ¶ 23, which “exceeds the sum or

value of $75,000.” 28 U.S.C. § 1332. Thus, Gentry has sufficiently alleged that this

court has subject-matter jurisdiction under 28 U.S.C. § 1332.

                                         IV.

      For the foregoing reasons, it is ORDERED that the defendant’s Motion to

Dismiss First Amended Complaint, ECF No. 12, is DENIED.

                                               ENTER: October 6 2020


                                               /s/ JAMES P. JONES
                                               United States District Judge




                                          6
